DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim limitation “an endoscope body including an insertion portion to be inserted into a subject...” should be amended to read -- an endoscope body including an insertion portion configured to be inserted into a subject--   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim limitation “a second coil spring” in line 9 is indefinite because the claim does not limit or recite a first coil spring.  Therefore it is unclear if the claim requires two coil spring or one coil spring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US2015/0148608; hereinafter Fukushima), in view of Masaharu (JP 2009-085301; relied on English translation).

Regarding claim 1, Fukushima discloses a switching valve unit and endoscope apparatus.  Fukushima shows an endoscope conduit switching device (see abstract) comprising: an attachment to be attached to an endoscope (see fig. 2; abstract and par. [0052]); a movable spring bearing that is movably held by the attachment (see 76 in fig. 5);  and that has a rib that is cylindrical (see 76 in fig. 5 and par. [0075]); a movable piston (see 51 in fig. 5; par. [0052]) that has a rib receiver into which the rib is inserted (see fig. 5 and 8) and that is movable to be inserted into and removed from a conduit of the endoscope (see fig. 2 and 3); and a shaft that is movably held by the movable spring bearing (see 66 in fig. 3 and 5); a cap (see 47 in fig. 5; par. [0061]) that is fixed to one end of the shaft see cap 47 and shaft 66 in fig. 3; fig. 3 shows that one end of the shaft 66 is coupled to the cap 47); and a first coil spring configured to bias the movable spring bearing and the cap in directions away from each other (see par. [0069] and fig. 3 and 5), wherein a side surface of the rib of the movable spring bearing and a side surface of the movable piston are at least partly joined with each other (see fig. 3 and 5).
But, Fukushima fails to explicitly state a rib receiver groove into which the rib is inserted.
Masaharu discloses a synthetic resin housing for valve apparatus.  Masaharu teaches a rib receiver groove into which a rib is inserted (see 36 and 42 in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a rib receiver groove into which the rib is inserted in the invention of Fukushima, as taught by Masaharu, to provide a better bonding by having enhanced bonding strength and air tightness. 
Regarding claim 2, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Masaharu teaches elements are made of resin material (see abstract) to provide improved joint strength.
Regarding claim 3, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Masaharu teaches a weld part where a distal end of the tib and a bottom surface of the rib receiver groove are welded and joined with each other (see fig. 4; abstract), and welded resin is filled into at least part of  a gap between the side surface of rib and the side surface of the rib receiver groove (see fig. 4 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching a weld part where a distal end of the tib and a bottom surface of the rib receiver groove are welded and joined with each other and welded resin is filled into at least part of  a gap between the side surface of rib and the side surface of the rib receiver groove in the invention of Fukushima, as taught by Masaharu, to provide a better bonding by having enhanced bonding strength and air tightness. 
Regarding claim 4, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Masaharu teaches using welded resin for bonding two elements (see abstract),  but fails to explicitly state welded resin is filled within at least 50% of a volume of the gap.  However, it would have been obvious and routine to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized 50% of a volume of the gap filed with welded resin as it’s been held that optimum result is obvious and routine to one of ordinary skill in the art. 
Regarding claim 5, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Fukushima shows a second coil spring configured to bias the attachment and the position unit in direction away from each other (see par. [0069] and fig. 3 and 5).

Regarding claim 6, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Fukushima shows wherein the movable piston is configured to move in the conduit to switch between suction conduits of the endoscope (see abstract; fig. 2 and 3).
Regarding claim 7, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Fukushima shows in accordance with an operation of the cap, the shaft is configured to move with respect to the movable spring bearing so as to make a first conduit of the endoscope (see 47 in fig. 1 and 2; par. [0044], [0045], [0050], [0051)), and in accordance with an operation of the cap, the movable piston is configured to move together with the movable spring bearing with respect to the attachment so as to make a second conduit of the endoscope communicate (see 47 in fig. 1 and 2; par. [0044], [0045], [0050], [0051]).
Regarding claim 8, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore Fukushima shows that the endoscope switching device is detachable attached to the endoscope (see 29 in fig. 2).
Regarding claim 10, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Fukushima shows an endoscope body including an insertion portion to be inserted into a subject (see 10 in fig. 1; par. [0039]), and an operation portion provided on a proximal end side of the insertion portion (see proximal side in fig. 1); and the endoscope conduit switching device according to claim 1 is provided in the operation portion of the endoscope (see par. [0049]).
Regarding claim 11, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, furthermore, Fukushima shows wherein the endoscope body is an ultrasound endoscope including an ultrasound probe in the insertion portion (see par. [0039], [0040]).
Regarding claim 12, Fukushima discloses a switching valve unit and endoscope apparatus.  Fukushima shows an endoscope conduit switching device (see abstract) comprising: an attachment to be attached to an endoscope (see fig. 2; abstract and par. [0052]); a movable spring bearing that is movably held by the attachment (see 76 in fig. 5);  and that has a rib that is cylindrical (see 76 in fig. 5 and par. [0075]); a movable piston (see 51 in fig. 5; par. [0052]) that has a rib receiver into which the rib is inserted (see fig. 5 and 8) and that is movable to be inserted into and removed from a conduit of the endoscope (see fig. 2 and 3); and a second coil spring configured to bias the attachment and the movable piston in directions away from each other (see par. [0069] and fig. 3 and 5), wherein a side surface of the rib of the movable spring bearing and a side surface of the movable piston are at least partly joined with each other (see fig. 3 and 5).
But, Fukushima fails to explicitly state a rib receiver groove into which the rib is inserted.
Masaharu discloses a synthetic resin housing for valve apparatus.  Masaharu teaches a rib receiver groove into which a rib is inserted (see 36 and 42 in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a rib receiver groove into which the rib is inserted in the invention of Fukushima, as taught by Masaharu, to provide a better bonding by having enhanced bonding strength and air tightness. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US2015/0148608; hereinafter Fukushima), in view of Masaharu (JP 2009-085301; relied on English translation) applied to claim 1 and 2 above, and further in view of Suzuki et al. (US 2010/009953; hereinafter Suzuki).
Regarding claim 9, Fukushima and Masaharu disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state disposable component. 
Suzuki discloses a medical device.  Suzuki teaches an endoscope with disposable component (see par. [0090], [0097], [0098], [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using disposable component in the invention of Fukushima and Masaharu, as taught by Suzuki, to avoid contamination. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793